Exhibit 10.30

 
CLARK, INC.
 
PERFORMANCE SHARE AWARD AGREEMENT
 


THIS PERFORMANCE SHARE AWARD AGREEMENT (the “Agreement”) is made and entered
into as of October 25, 2005, between Clark, Inc., a Delaware corporation (the
“Company”), and __________________ (the “Employee”), an individual currently
employed by the Company or one of its subsidiaries or affiliates.
 
1.  Award of Performance Shares. The Company hereby awards to Employee
_____________ Performance Shares (the “Target Number”) pursuant to the terms of
the Clark, Inc. Incentive Compensation Plan. For the period January 1, 2005
through December 31, 2007 (the “Performance Period”), the number of shares
awarded will be based on the achievement of a cumulative, fully diluted earnings
per share (“EPS”) target during the Performance Period with such EPS target as
determined by the Board of Directors as soon as reasonably practicable following
grant of this award. The percentage of the Target Number of Performance Shares
earned during the Performance Period will be determined by the Board of
Directors based on the following table:
 
 
3 Year Performance
As % of EPS Target
Percentage
of Target
Number Earned
 
<80%
25%
80% but less than 90%
30%
90% but less than 100%
40%
100% but less than 110%
50%
110% but less than 120%
150%
120% or more
200%



2.  Vesting Schedule. Subject to Sections 1, 5 and 6 hereof, the Performance
Shares shall vest 100% on December 31, 2007 (the “Vesting Date”).
 
3.  Payment or Conversion of Performance Shares.
 
(a)  Within 90 days following the Vesting Date, the Company shall deliver to
Employee the number of shares of common stock of the Company (“Stock”)
corresponding to the vested Performance Shares (as determined under Section 1
above). The Stock used for this purpose may come from the Company’s authorized
but unissued shares, or from the Company’s treasury shares.
 
(b)  At or about the time that shares of Stock corresponding to vested
Performance Shares are delivered to Employee, the Company shall also deliver to
Employee an amount in cash equal to the product of (i) the amount of dividends
paid during the Performance Period on each share of Stock multiplied by (ii) the
number of vested Performance Shares delivered to Employee.
 
4.  Non-transferability. Except to the extent otherwise determined by the
Company, no Performance Shares shall be assignable or otherwise transferable by
Employee other than by will or by the laws of descent and distribution and,
unless otherwise provided by the Company, during the life of Employee any
elections with respect to Performance Shares may be made only by Employee or
Employee’s guardian or legal representative.
 
5.  Termination of Employment.
 
(a)  Except to the extent provided in Section 6 hereof or any employment
agreement or severance agreement between Employee and the Company or any of its
subsidiaries or affiliates, the provisions of this Section 5 shall apply to
unvested Performance Shares upon Employee’s termination of employment with the
Company and all subsidiaries or affiliates of the Company (“Termination”) for
any reason.
 
(b)  In the event of Employee’s Termination before the end of the Performance
Period by reason of death, disability, retirement or termination by the Company
without “cause,” all Performance Shares shall become immediately vested at the
maximum performance level (i.e., 200% of the Target Number), but only with
respect to previously awarded shares during the Performance Period. “Disability”
for this purpose means the Employee’s inability, due to physical or mental
incapacity, to substantially perform his or her duties and responsibilities of
employment for a period of 180 days in any consecutive nine-month period.
“Cause” shall have the meaning set forth in the employment agreement applicable
to Employee.
 
(c)  Unless the Committee provides otherwise, in the event of Employee’s
Termination during the Performance Period for any reason other than as provided
in Section 5(b), all Performance Shares shall be canceled and forfeited.
 
6.  Change in Control.
 
(a)  In the event of a Change in Control on or prior to the end of the
Performance Period, any outstanding Performance Shares shall become immediately
vested at the maximum performance level (i.e., 200% of the Target Number). For
purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if (i) the Company becomes a subsidiary of another corporation or
entity or is merged or consolidated into another corporation or entity or
substantially all of the assets of the Company is sold to another person,
corporation, partnership or other entity; or (ii) any person, corporation,
partnership or other entity, either alone or in conjunction with its
“affiliates,” as that term is defined in Rule 405 of the General Rules and
Regulations under the Securities Act of 1933, as amended, or other group of
persons, corporations, partnerships or other entities who are not “affiliates”
but who are acting in concert, other than Employee or Employee’s family members
or any person, organization or entity that is controlled by Employee or
Employee’s family members, becomes the owner of record or beneficially of
securities of the Company that represent 33 1/3% or more of the combined voting
power of the Company’s then outstanding securities entitled to elect the Board
of Directors of the Company; or (iii) the Board of Directors of the Company or a
committee thereof makes a determination in its reasonable judgment that a
“Change in Control” has taken place.
 
(b)  If a Participant has a tax gross-up provision under an employment agreement
with respect to excise taxes imposed under Code Sections 280G or 4999, any such
excise taxes relating to the vesting of Performance Shares in connection with a
Change in Control shall be grossed-up in the same way as other compensation and
benefits are grossed-up under the applicable employment agreement. If a
Participant does not have an applicable tax gross-up provision, any excise taxes
relating to the vesting of Performance Shares in connection with a Change in
Control shall be fully grossed-up if the vesting of the Performance Shares
governed by this Agreement (together with the vesting of Performance Shares
governed by any other performance share agreement, but without taking into
account any other compensation or benefits payable to the Participant) by itself
results in “excess parachute payments” as defined in Code Section 280G.
 
7.  Withholding Tax. Employee may be subject to withholding taxes as a result of
the vesting or settlement of Performance Shares. Employee shall pay to the
Company in cash, promptly when the amount of such obligations become
determinable, all applicable federal, state, local and foreign withholding taxes
that result from such settlement. Notwithstanding the foregoing, the Company may
determine to withhold shares of Stock to pay the amount of tax required to be
withheld upon settlement of Performance Shares, unless Employee has otherwise
provided for payment of withholding taxes. Any shares of Stock so withheld will
be valued as of the date they are withheld. In no event will the value of shares
withheld exceed the required federal, state, local and foreign withholding tax
obligations as computed by the Company.
 
8.  Administration. The Performance Shares awarded by this Agreement will be
administered by the Committee, whose decisions and determinations will be final
and binding. Participation is this program does not represent a guarantee of
continued employment.
 
9.  Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
10.  GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
ILLINOIS, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.
 

 
CLARK, INC.
 
By: 

--------------------------------------------------------------------------------

 
Name:
 
Title:
 
 
 
 
 
 

--------------------------------------------------------------------------------

[Name of Employee]
 


